United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION FIRE DEPARTMENT, Meridian, MS,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1024
Issued: January 14, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On March 19, 2013 appellant filed an application for review of a January 7, 2013
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP), claim number
xxxxxx646, denying his request for reconsideration as it was not timely filed and failed to
establish clear evidence of error. The appeal was docketed as number 13-1024. The Board finds
that this case is not in posture for a decision.
On June 24, 2006 appellant, then a 42-year-old firefighter (Hazmat/Emergency Medical
Technician) filed an occupational disease claim alleging that his hearing loss was causally
related to factors of his federal employment. The evidence submitted included a November 22,
2005 audiogram and a November 22, 2005 injury notification form, in which a registered nurse
from the employing establishment diagnosed him with an occupational sensorineural hearing
loss. Appellant did not respond to a subsequent OWCP development letter. By decision dated
December 7, 2006, OWCP denied his claim on the grounds that he had not established that he
sustained a hearing loss in the performance of duty. There was no further action taken until
December 19, 2012, when appellant requested reconsideration. In his December 19, 2012 letter,
appellant alleged that his October 31, 2005 traumatic injury claim involving his left ear was
accepted by OWCP and that he believed the medical documentation and audio hearing
information provided in that claim supports his hearing loss claim. Factual and medial

information were submitted. By decision dated January 7, 2013, OWCP denied appellant’s
reconsideration request on the grounds that his request was untimely filed and that he failed to
present clear evidence of error on the part of OWCP.
A review of appellant’s claim history reflects that under case number xxxxxx343, OWCP
had accepted an October 31, 2005 traumatic injury claim. The record in the instant case,
however, does not contain any development of appellant’s claim in case number xxxxx343.
In light of the fact that appellant had identified the same claimed hearing loss in his
occupational disease claim as that of his accepted traumatic injury claim, it is essential for
OWCP to consolidate this occupational disease claim with the traumatic injury claim to
determine whether or not this is a duplicate claim. This will allow OWCP to consider all
relevant claim files in developing appellant’s claim. Moreover, to consider appellant’s appeal at
this stage would involve a piecemeal adjudication of the issues in this case and raise the
possibility of inconsistent results. It is the Board’s policy to avoid such an outcome.1 Because it
is essential for the Board to review the medical evidence contained in case number xxxxxx343 in
order to render a full and fair adjudication of the present appeal, this case will be set aside and
remanded to OWCP to consolidate case number xxxxxx646 with case number xxxxxx343.
Reconstruction of the record will be followed by a de novo decision on the merits of the claim, in
order to protect appellant’s appeal rights.2

1

See William T. McCracken, 33 ECAB 1197 (1982).

2

On remand, OWCP should review the evidence in both case files to determine whether appellant’s claim in
claim number xxxxxx646 constitutes a claim for a new injury or is a duplicate of claim number xxxxxx343.

2

IT IS HEREBY ORDERED THAT the January 7, 2013 decision be set aside and the
matter remanded to the Office of Workers’ Compensation Programs for further proceedings
consistent with this order.
Issued: January 14, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

